*190The opinion of the Court was delivered bj
Knox, J.
Had the finding of the auditor, in reference to the value of the good-will of the Verandah House, been confirmed by the Orphans’ Court, we would not have disturbed it. As, however, the Court thought it a proper subject for an issue to be determined by a jury, and as their verdict has been approved by the Court in refusing to grant a new trial, and by decreeing in accordance with it, we will follow it rather than the report of the auditor.
It is evident that a part of the expenses of the audit were in consequence of the misconduct of the administratrix; but, as the auditor was appointed to “ audit, settle, and adjust the account, and report distribution of the balance, it is difficult if not impossible to say what portion of the expenses were incurred in surcharging the account. In view of this difficulty we are compelled to do what will certainly, in some degree, work injustice, viz., concur with the auditor and the Orphans’ Court in charging the expenses of the audit against the fund.
We would recommend, as matter of practice, that where there are exceptions to an account filed by an executor or administrator, they should be disposed of before the fund is referred to an auditor for distribution.
The remaining exceptions were not insisted upon in the argument, and it is only necessary to say that they are not sustained.
Decree affirmed.